Slip Op. 01-23

           UNITED STATES COURT OF INTERNATIONAL TRADE

               BEFORE:   RICHARD W. GOLDBERG, JUDGE

))))))))))))))))))))))))))))))))))),
HEVEAFIL SDN. BHD., and            *
FILATI LASTEX SDN. BHD.,           *
                                   *
                    Plaintiffs,    *
                                   *
               v.                  *         Court No. 98-04-00908
                                   *
THE UNITED STATES,                 *
                                   *
                    Defendant.     *
                                   *
                                   *
)))))))))))))))))))))))))))))))))))-

                               ORDER

     Upon consideration of the plaintiffs’ motion for judgment on
the agency record and briefs in support of said motion,
defendant’s briefs in opposition to plaintiffs’ motion, upon all
other papers and proceedings had herein, and upon due
deliberation; it is hereby

     ORDERED that the Commerce Department’s ("Commerce") decision
in Extruded Rubber Thread from Malaysia; Final Results of
Antidumping Duty Administrative Review, 63 Fed. Reg. 12,752
(March 16, 1998)("Final Results") to assign Heveafil Sdn. Bhd.
("Heveafil") a dumping margin using facts otherwise available and
adverse inferences is sustained. The specific dumping margin
selected for Heveafil by Commerce is sustained. Commerce’s
decisions in the Final Results regarding Filati Lastex Sdn.
Bhd.’s ("Filati") constructed export price sales, constructed
export price offset, comparison between U.S. sales and first
quality home market sales, constructed value calculation,
reported cost data, offset to indirect selling expenses and
normal value calculation are also sustained;

     ORDERED that Commerce’s decision in the Final Results
regarding Heveafil and Filati’s duty absorption is remanded; and
that upon remand Commerce shall conduct a duty absorption inquiry
in conformance with the Court’s opinion in Heveafil Sdn. Bhd.,
and Filati Lastex Sdn. Bhd. v. United States, No. 98-04-00908,
Slip Op. 01-22 (CIT February 27, 2001);
     ORDERED that Commerce shall, within thirty (30) days of the
date of this Order, issue a remand determination in accordance
with the instructions provided herein.



                                   _________________________
                                       Richard W. Goldberg

Dated:   February 28, 2001
         New York, New York